Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 05-1208

                            GAETANO P. DELUCA,

                          Plaintiff, Appellant,

                                       v.

                       TOWN OF HINGHAM, ET AL.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert E. Keeton, Senior U.S. District Judge]


                                    Before

              Selya, Lynch, and Lipez, Circuit Judges.



     Gaetano P. DeLuca on brief pro se.
     Stacey G. Bloom, William P. Breen, Jr., James A. Toomey and
Murphy, Hesse, Toomey & Lehane on brief for appellees.




                            November 21, 2005
          Per Curiam.   After carefully considering the briefs and

record on appeal, we affirm the judgment below.1

          In relevant part, the appellant argues that the elements

of claim preclusion were not satisfied because a final judgment on

the merits was not rendered in his earlier, state action. However,

the dismissal of the state action as time-barred was a judgment on

the merits.   See Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 228

(1995).   See also DaLuz v. Dep’t of Corr., 434 Mass. 40, 45

(2001)(outlining elements of claim preclusion).

          Irrespective of claim preclusion, he also argues that

fairness required entertaining the merits of his claims.   Although

claim preclusion may perpetuate inequity in some particular cases,

the doctrine’s salutary purposes of promoting repose and judicial

economy would be undermined by making ad hoc determinations of the

equities in individual cases.     United States v. Cunan, 156 F.3d

110, 119 (1st Cir. 1998); Rose v. Town of Harwich, 778 F.2d 77, 82

(1985).

          Affirmed.   See 1st Cir. R. 27(c).




     1
       Accordingly, we deny the appellant’s remaining, pending
motions.

                                 -2-